

RENTRAK CORPORATION


AMENDED AND RESTATED
2005 STOCK INCENTIVE PLAN


Effective August 20, 2009

 
 
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
           
Page
     
1.
ESTABLISHMENT AND PURPOSE
1
       
1.1
Establishment
1
         
1.2
Purpose
1
         
1.3
Prior Plans
1
         
1.4
Reservation of Right to Amend to Comply with Section 409A
1
       
2.
DEFINITIONS
1
       
2.1
Defined Terms
1
         
2.2
Gender and Number
6
       
3.
ADMINISTRATION
6
       
3.1
General
6
         
3.2
Composition of the Committee
6
         
3.3
Authority of the Committee
6
         
3.4
Action by the Committee
7
         
3.5
Delegation
7
         
3.6
Liability of Committee Members
7
         
3.7
Costs of Plan
7
       
4.
DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN
7
       
4.1
Duration of the Plan
7
         
4.2
Shares Subject to the Plan
7
       
5.
ELIGIBILITY
8
     
6.
AWARDS
8
       
6.1
Types of Awards
8
         
6.2
General
8
         
6.3
Nonuniform Determinations
8
         
6.4
Award Agreements
8
         
6.5
Provisions Governing All Awards
9
       
7.
OPTIONS
13
       
7.1
Types of Options
13
         
7.2
General
13
         
7.3
Option Price
13
         
7.4
Option Term
13


 
- i -

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
(continued)
       
Page
         
7.5
Time of Exercise
13
         
7.6
Special Rules for Incentive Stock Options
14
         
7.7
Restricted Shares
14
         
7.8
Limitation on Number of Shares Subject to Options
14
       
8.
STOCK APPRECIATION RIGHTS
14
       
8.1
General
14
         
8.2
Nature of Stock Appreciation Right
14
         
8.3
Exercise
15
         
8.4
Form of Payment
15
         
8.5
Limitation on Number of Stock Appreciation Rights
15
       
9.
RESTRICTED AWARDS
15
       
9.1
Types of Restricted Awards
15
         
9.2
General
16
         
9.3
Restriction Period
16
         
9.4
Forfeiture
16
         
9.5
Settlement of Restricted Awards
16
         
9.6
Rights as a Shareholder
17
         
9.7
Limitation in Number of Restricted Awards
17
       
10.
PERFORMANCE AWARDS
17
       
10.1
General
17
         
10.2
Nature of Performance Awards
17
         
10.3
Performance Cycles
17
         
10.4
Performance Goals
17
         
10.5
Performance Goals for Executive Officers
18
         
10.6
Determination of Awards
18
         
10.7
Timing and Form of Payment
18
         
10.8
Limitation on Number of Performance Awards
18
       
11.
OTHER STOCK-BASED AND COMBINATION AWARDS
18
       
11.1
Other Stock-Based Awards
18
         
11.2
Combination Awards
19
       
12.
DIVIDEND EQUIVALENTS
19


 
- ii -

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
(continued)
       
Page
     
13.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.
19
       
13.1
Plan Does Not Restrict Corporation
19
         
13.2
Adjustments to Shares Subject to the Plan and Outstanding Awards
19
       
14.
AMENDMENT AND TERMINATION
20
     
15.
MISCELLANEOUS
20
       
15.1
Tax Withholding
20
         
15.2
Unfunded Plan
20
         
15.3
Annulment of Awards
20
         
15.4
Engaging in Competition With Corporation
21
         
15.5
Other Corporation Benefit and Compensation Programs
21
         
15.6
Securities Law Restrictions
21
         
15.7
Governing Law
21
       
16.
SHAREHOLDER APPROVAL
21

 
 
- iii -

--------------------------------------------------------------------------------

 
 
RENTRAK CORPORATION
AMENDED AND RESTATED
2005 STOCK INCENTIVE PLAN


1.           ESTABLISHMENT AND PURPOSE
 
1.1           Establishment.  Rentrak Corporation, an Oregon corporation
("Corporation"), established the Rentrak Corporation 2005 Stock Incentive Plan
effective as of August 25, 2005 (the "Effective Date").  The original Plan was
approved at Corporation's 2005 annual shareholders' meeting.  The Plan is hereby
amended and restated in the form of this Rentrak Corporation Amended and
Restated 2005 Stock Incentive Plan (the "Plan"), effective as of the time of and
subject to shareholder approval as provided in Section 16.
 
1.2           Purpose.  The purpose of the Plan is to promote and advance the
interests of Corporation and its shareholders by enabling Corporation to
attract, retain, and reward key employees, directors, and outside consultants of
Corporation and its subsidiaries.  It is also intended to strengthen the
mutuality of interests between such employees, directors, and consultants and
Corporation's shareholders.  The Plan is designed to serve these purposes by
offering stock options and other equity-based incentive awards in order to
provide participants a proprietary interest in pursuing the long-term growth,
profitability, and financial success of Corporation.
 
1.3           Prior Plans.  The Plan is separate from the Rentrak Corporation
1997 Equity Participation Plan and the Rentrak Corporation 1997 Non-Officer
Employee Stock Option Plan (the "Prior Plans").  The adoption of the Plan
neither affects nor is affected by the continued existence of the Prior Plans
except that:
 
(a)           No further Awards will be granted under the Prior Plans; and
 
(b)           The number of Shares which may be made subject to Awards under the
Plan will be adjusted from time to time pursuant to Section 4.2 to reflect
cancellation, termination, or expiration of stock options previously granted
under the Prior Plans.
 
1.4           Reservation of Right to Amend to Comply with Section 409A.  The
Board and the Committee reserve the right to amend the Plan, either
retroactively or prospectively, in whatever respect is required to achieve and
maintain compliance with the requirements of Code Section 409A and the
regulations and other guidance issued by the Department of the Treasury
thereunder (collectively, "Section 409A").
 
2.           DEFINITIONS
 
2.1           Defined Terms.  For purposes of the Plan, the following terms have
the meanings set forth below:


 
 

--------------------------------------------------------------------------------

 
 
"Award" means an award or grant made to a Participant of Options, Stock
Appreciation Rights, Restricted Awards, Performance Awards, or Other Stock-Based
Awards pursuant to the Plan.
 
"Award Agreement" means an agreement as described in Section 6.4 of the Plan.
 
"Board" means the Board of Directors of Corporation.
 
"Change in Control" has the meaning given by the Committee in each Award
Agreement, or, if the term is not otherwise defined in an Award Agreement, the
first occurrence of any of the following:
 
(a)           Any person (including any individual, corporation, limited
liability company, partnership, trust, group, association, or other "person," as
such term is used in Section 13(d)(3) or 14(d) of the Exchange Act) other than a
trustee or other fiduciary holding securities under an employee benefit plan of
Corporation, is or becomes a beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
Corporation representing 25 percent or more of the combined voting power of
Corporation's then outstanding securities;
 
(b)           A majority of the directors elected at any annual or special
meeting of shareholders are not individuals nominated by Corporation's then
incumbent Board; or
 
(c)           The shareholders of Corporation approve (i) a merger or
consolidation of Corporation with any other corporation, other than a merger or
consolidation which would result in the Voting Securities (defined as all issued
and outstanding securities ordinarily having the right to vote at elections of
Corporation's directors) of Corporation outstanding immediately prior to such
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 75 percent of
the combined voting power of the Voting Securities of Corporation or of such
surviving entity outstanding immediately after such merger or consolidation,
(ii) a plan of complete liquidation of Corporation, or (iii) an agreement for
the sale or disposition by Corporation of all or substantially all of its
assets.
 
"Code" means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor statute, together with rules, regulations, and
interpretations promulgated under the Code.  Where the context so requires, any
reference to a particular Code section will be construed to refer to the
successor provision to such Code section.
 
"Committee" means the committee appointed by the Board to administer the Plan as
provided in Section 3 of the Plan.
 
"Common Stock" means the $.001 par value Common Stock of Corporation.
 
"Consultant" means any consultant or adviser to Corporation or a Subsidiary
selected by the Committee who is not an employee of Corporation or a Subsidiary
and who provides services to Corporation or a Subsidiary other than services of
a capital-raising nature.
 
 
- 2 -

--------------------------------------------------------------------------------

 


"Continuing Restriction" means a Restriction contained in Sections 6.5(g),
6.5(i), 15.3, 15.4, and 15.6 of the Plan and any other Restriction expressly
designated by the Committee in an Award Agreement as a Continuing Restriction.
 
"Corporation" means Rentrak Corporation, an Oregon corporation, or any successor
corporation.
 
"Disability" means the condition of being permanently "disabled" within the
meaning of Section 22(e)(3) of the Code, namely being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12
months.  However, the Committee may change the foregoing definition of
"Disability" or may adopt a different definition for purposes of specific
Awards.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor statute.  Where the context so
requires, any reference to a particular section of the Exchange Act, or to any
rule promulgated under the Exchange Act, will be construed to refer to successor
provisions to such section or rule.
 
"Fair Market Value" means, on any given day, the fair market value per share of
the Common Stock determined as follows:
 
(a)           If the Common Stock is traded on an established securities
exchange, the closing sale price of Common Stock as reported for such day by the
principal exchange on which Common Stock is traded (as determined by the
Committee) or, if Common Stock was not traded on such day, on the next preceding
day on which Common Stock was traded;
 
(b)           If trading activity in Common Stock is reported on The Nasdaq
Stock Market, the closing sale price of Common Stock as reported for such day by
Nasdaq or, if Common Stock trades were not reported on such day, on the next
preceding day on which Common Stock trades were reported by Nasdaq;
 
(c)           If trading activity in Common Stock is reported on the OTC
Bulletin Board, the average of the closing representative bid and asked prices
for such day as reported on the OTC Bulletin Board or, if there are no such
quotes for Common Stock for such day, on the next preceding day for which bid
and asked price quotes for Common Stock were reported on the OTC Bulletin Board;
or
 
(d)           If there is no market for Common Stock or if trading activities
for Common Stock are not reported in one of the manners described above, the
fair market value will be as determined by the Committee.
 
"Incentive Stock Option" or "ISO"  means any Option granted pursuant to the Plan
that is intended to be and is specifically designated in its Award Agreement as
an "incentive stock option" within the meaning of Section 422 of the Code.
 
 
- 3 -

--------------------------------------------------------------------------------

 


"Non-Employee Board Director" means a member of the Board who is not an employee
of Corporation or any Subsidiary.
 
"Non-Employee Subsidiary Director" means a member of the board of directors of a
Subsidiary who is neither an employee of Corporation or a Subsidiary nor a
member of the Board.
 
"Nonqualified Option" or "NQO" means any Option granted pursuant to the Plan
that is not an Incentive Stock Option.
 
"Option" means an ISO or an NQO.
 
"Option Committee" means a committee of one or more members of the Board (who
need not be members of the Committee) to whom the Committee may delegate
authority to grant Awards to Participants who are not Reporting Persons.
 
"Other Stock-Based Award" means an Award as defined in Section 11.1 of the Plan.
 
"Participant" means an employee of Corporation or a Subsidiary, a Consultant, a
Non-Employee Board Director, or a Non-Employee Subsidiary Director who is
granted an Award under the Plan.
 
"Performance Award" means an Award granted pursuant to the provisions of
Section 10 of the Plan, the Vesting of which is contingent on attainment of
Performance Goals.
 
"Performance Cycle" means a designated performance period pursuant to the
provisions of Section 10.3 of the Plan.
 
"Performance Goal" means a designated performance objective pursuant to the
provisions of Section 10.4 of the Plan.
 
"Plan" means this Rentrak Corporation 2005 Amended and Restated Stock Incentive
Plan, as set forth in this document and as it may be amended from time to time.
 
"Reporting Person" means a Participant who is subject to the reporting
requirements of Section 16(a) of the Exchange Act.
 
"Restricted Award" means a Restricted Share or a Restricted Stock Unit granted
pursuant to Section 9 of the Plan.
 
"Restricted Share" means an Award described in Section 9.1(a) of the Plan.
 
"Restricted Stock Unit" means an Award of units representing Shares described in
Section 9.1(b) of the Plan.


 
- 4 -

--------------------------------------------------------------------------------

 


"Restriction" means a provision in the Plan or in an Award Agreement which
limits the exercisability or transferability, or which governs the forfeiture,
of an Award or the Shares, cash, or other property payable pursuant to an Award.
 
"Restriction Period" means a designated period pursuant to the provisions of
Section 9.3 of the Plan.
 
"Retirement" has the meaning given by the Committee in each Award Agreement, or,
if the term is not otherwise defined in an Award Agreement, has the following
meaning:
 
(a)           For Participants who are employees, retirement from active
employment with Corporation and its Subsidiaries on or after age 65, or such
earlier retirement date as approved by the Committee for purposes of the Plan;
 
(b)           For Participants who are Non-Employee Board Directors or
Non-Employee Subsidiary Directors, retirement from the applicable board of
directors after attaining the age and service period specified in the Corporate
Governance Guidelines adopted by the Board; or
 
(c)           For Participants who are Consultants, termination of service as a
Consultant after attaining a retirement age specified by the Committee for
purposes of an Award to such Consultant.
 
"Settlement Period" means, with respect to any Restricted Stock Unit Award or
Performance Award, the period following the expiration of the Restriction Period
or the Performance Cycle, respectively, for such Award specified by the
Committee in the Award Agreement for such Award so that the Restricted Stock
Unit Award or Performance Award will either (a) not be treated as a deferred
compensation arrangement for income tax purposes under Section 409A, or (b) if
treated as a deferred compensation arrangement for such purposes, will meet all
requirements under Section 409A.
 
"Share" means a share of Common Stock.
 
"Stock Appreciation Right" or "SAR" means an Award to benefit from the
appreciation of Common Stock granted pursuant to the provisions of Section 8 of
the Plan.
 
"Subsidiary" means (i) a "subsidiary corporation" of Corporation, within the
meaning of Section 424(f) of the Code, namely any corporation in which
Corporation directly or indirectly controls 50 percent or more of the total
combined voting power of all classes of stock having voting power, and (ii) any
partnership, limited liability company, or other business entity of which
Corporation owns or controls 50 percent or more of the voting interests and
which has been designated by the Committee as a subsidiary; provided, however,
that with respect to ISOs, only employees of subsidiary corporations as
described in clause (i) may receive such Awards.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
"Vest," "Vesting," or "Vested" means:
 
(a)           In the case of an Award that requires exercise, to be or to become
immediately and fully exercisable and free of all Restrictions (other than
Continuing Restrictions);
 
(b)           In the case of an Award that is subject to forfeiture, to be or to
become nonforfeitable, freely transferable, and free of all Restrictions (other
than Continuing Restrictions);
 
(c)           In the case of an Award that is required to be earned by attaining
specified Performance Goals, to be or to become earned and nonforfeitable,
freely transferable, and free of all Restrictions (other than Continuing
Restrictions); or
 
(d)           In the case of any other Award as to which payment is not
dependent solely upon the exercise of a right, election, or option, to be or to
become immediately payable and free of all Restrictions (except Continuing
Restrictions).
 
2.2           Gender and Number.  Except where otherwise indicated by the
context, any masculine or feminine terminology used in the Plan also includes
the opposite gender; and the definition of any term in Section 2.1 in the
singular also includes the plural, and vice versa.
 
3.           ADMINISTRATION
 
3.1           General.  The Plan will be administered by a Committee composed as
described in Section 3.2.
 
3.2           Composition of the Committee.  The Committee will be appointed by
the Board and will consist of not less than a sufficient number of Non-Employee
Board Directors so as to qualify the Committee to administer the Plan as
contemplated by Section 162(m)(4)(C) of the Code, Rule 16b-3 under the Exchange
Act and Rule 5605(d) of the Nasdaq Marketplace Rules.  The Board may from time
to time remove members from, or add members to, the Committee.  Vacancies on the
Committee, however caused, will be filled by the Board.   In the event that the
Committee ceases to satisfy the requirements of Section 162(m)(4)(C), Rule
16b-3, or Rule 5605(d), the Board will reconstitute the Committee as necessary
to satisfy such requirements.
 
3.3           Authority of the Committee.  The Committee has full power and
authority (subject to such orders or resolutions as may be issued or adopted
from time to time by the Board) to administer the Plan in its sole discretion,
including the authority to:
 
(a)           Construe and interpret the Plan and any Award Agreement;
 
(b)           Promulgate, amend, and rescind rules and procedures relating to
the implementation of the Plan;
 
(c)           Select the employees, Non-Employee Board Directors, Non-Employee
Subsidiary Directors, and Consultants who will be granted Awards;
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(d)           Determine the number and types of Awards to be granted to each
such Participant;
 
(e)           Determine the number of Shares, or Share equivalents, to be
subject to each Award;
 
(f)            Determine the option price, purchase price, base price, or
similar feature for any Award; and
 
(g)           Determine all the terms and conditions of all Award Agreements,
consistent with the requirements of the Plan.
 
Decisions of the Committee, or any delegate as permitted by the Plan, will be
final, conclusive, and binding on all Participants.
 
3.4           Action by the Committee.  A majority of the members of the
Committee will constitute a quorum for the transaction of business.  Action
approved by a majority of the members present at any meeting at which a quorum
is present, or action in writing by all of the members of the Committee, will be
the valid acts of the Committee.
 
3.5           Delegation.  Notwithstanding any other provision of this
Section 3, the Committee may delegate to the Option Committee the authority,
subject to such conditions or limitations as the Committee may designate, to
determine the recipients, types, amounts, and terms of Awards granted to
Participants who are not Reporting Persons.
 
3.6           Liability of Committee Members.  No member of the Committee or the
Option Committee will be liable for any action or determination made in good
faith with respect to the Plan, any Award, or any Participant.
 
3.7           Costs of Plan.  The costs and expenses of administering the Plan
will be borne by Corporation.
 
4.           DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN
 
4.1           Duration of the Plan.  The Plan became effective on August 25,
2005, and subject to approval by Corporation's shareholders as provided in
Section 16 is amended and restated as of the date of such approval.  The Plan
will remain in effect until Awards have been granted covering all the available
Shares or the Plan is otherwise terminated by the Board.  Termination of the
Plan will not affect outstanding Awards.
 
4.2           Shares Subject to the Plan.  The shares which may be made subject
to Awards under the Plan are Shares of Common Stock, which may be either
authorized and unissued Shares or reacquired Shares.  No fractional Shares may
be issued under the Plan.  Subject to adjustment pursuant to Section 13, the
maximum number of Shares for which Awards may be granted under the Plan is
2,000,000.  If an Award under the Plan (or any option previously granted under
the Prior Plans) is canceled or expires for any reason prior to having been
fully Vested or exercised by a Participant or is settled in cash in lieu of
Shares or is exchanged for other Awards, all Shares covered by such Awards will
be added back into the number of Shares available for future Awards under the
Plan.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
5.           ELIGIBILITY
 
Officers and other key employees of Corporation and its Subsidiaries (including
employees who may also be directors of Corporation or a Subsidiary),
Consultants, Non-Employee Board Directors, and Non-Employee Subsidiary Directors
who, in the Committee's judgment, are or will be contributors to the long-term
success of Corporation are eligible to receive Awards under the Plan.
 
6.           AWARDS
 
6.1           Types of Awards.  The types of Awards that may be granted under
the Plan are:
 
(a)           Options governed by Section 7 of the Plan;
 
(b)           Stock Appreciation Rights governed by Section 8 of the Plan;
 
(c)           Restricted Awards governed by Section 9 of the Plan;
 
(d)           Performance Awards governed by Section 10 of the Plan; and
 
(e)           Other Stock-Based Awards or combination awards governed by
Section 11 of the Plan.
 
In the discretion of the Committee, any Award may be granted alone, in addition
to, or in tandem with other Awards under the Plan.
 
6.2           General.  Subject to the limitations of the Plan, the Committee
may cause Corporation to grant Awards to such Participants, at such times, of
such types, in such amounts, for such periods, with such option prices, purchase
prices, or base prices, and subject to such terms, conditions, limitations, and
restrictions as the Committee, in its discretion, deems appropriate.  Awards may
be granted as additional compensation to a Participant or in lieu of other
compensation to such Participant.  A Participant may receive more than one Award
and more than one type of Award under the Plan.
 
6.3           Nonuniform Determinations.  The Committee's determinations under
the Plan or under one or more Award Agreements, including, without limitation,
(a) the selection of Participants to receive Awards, (b) the type, form, amount,
and timing of Awards, (c) the terms of specific Award Agreements, and
(d) elections and determinations made by the Committee with respect to exercise
or payments of Awards, need not be uniform and may be made by the Committee
selectively among Participants and Awards, whether or not Participants are
similarly situated.
 
6.4           Award Agreements.  Each Award will be evidenced by a written Award
Agreement between Corporation and the Participant.  Award Agreements may,
subject to the provisions of the Plan, contain any provision approved by the
Committee.
 
 
- 8 -

--------------------------------------------------------------------------------

 


6.5           Provisions Governing All Awards.  All Awards are subject to the
following provisions:
 
(a)           Alternative Awards.  If any Awards are designated in their Award
Agreements as alternative to each other, the exercise of all or part of one
Award will automatically cause an immediate equal (or pro rata) corresponding
termination of the other alternative Award or Awards.
 
(b)           Rights as Shareholders.  No Participant will have any rights of a
shareholder with respect to Shares subject to an Award until such Shares are
issued in the name of the Participant.
 
(c)           Employment Rights.  Neither the adoption of the Plan nor the
granting of any Award confers on any person the right to continued employment
with Corporation or any Subsidiary or the right to remain as a director of or a
Consultant to Corporation or any Subsidiary, as the case may be, nor does it
interfere in any way with the right of Corporation or a Subsidiary to terminate
such person's employment or to remove such person as a Consultant or as a
director at any time for any reason, or for no reason, with or without cause.
 
(d)           Restriction on Transfer.  Unless otherwise expressly provided in
an individual Award Agreement, no Award (other than Restricted Shares after they
Vest) will be transferable other than by will or the laws of descent and
distribution and each Award will be exercisable (if exercise is required),
during the lifetime of the Participant, only by the Participant or, in the event
the Participant becomes legally incompetent, by the Participant's guardian or
legal representative.  Notwithstanding the foregoing, the Committee, in its
discretion, may provide in any Award Agreement that the Award:
 
·           May be freely transferred;
 
·           May be freely transferred to a class of transferees specified in the
Award Agreement; or
 
·           May be transferred, but only subject to any terms and conditions
specified in the Award Agreement (including, without limitation, a condition
that an Award may only be transferred without payment of consideration).
 
Furthermore, notwithstanding the foregoing, any Award may be surrendered to
Corporation pursuant to Section 6.5(h) in connection with the payment of the
purchase or option price of another Award or the payment of the Participant's
federal, state, or local tax withholding obligation with respect to the exercise
or payment of another Award.
 
(e)           Termination of Employment.  The terms and conditions under which
an Award may be exercised, if at all, after a Participant's termination of
employment or service as a Non-Employee Board Director, Non-Employee Subsidiary
Director, or Consultant will be determined by the Committee and specified in the
applicable Award Agreement.
 
 
- 9 -

--------------------------------------------------------------------------------

 


(f)           Change in Control.  The Committee, in its discretion, may provide
in any Award Agreement that:
 
(i)            In the event of a Change in Control of Corporation, all or a
specified portion of the Award (to the extent then outstanding) will become
immediately Vested to the full extent not previously Vested.  Any such
acceleration of Award Vesting must comply with applicable regulatory
requirements and any Participant will be entitled to decline the accelerated
Vesting of all or any portion of his or her Award, if he or she determines that
such acceleration may result in adverse tax consequences to him or her; and
 
(ii)           In the event the Board approves a proposal for:  (i) merger,
exchange or consolidation in which Corporation is not the resulting or surviving
corporation (or in which Corporation is the resulting or surviving corporation
but becomes a subsidiary of another corporation); (ii) transfer of all or
substantially all the assets of Corporation; (iii) sale of 25 percent or more of
the combined voting power of Corporation's Voting Securities; or (iv) the
dissolution or liquidation of Corporation (each, a "Transaction"), the Committee
will notify Participants in writing of the proposed Transaction (the "Proposed
Transaction Notice") at least 30 days prior to the effective date of the
proposed Transaction.  The Committee may, in its sole discretion, and to the
extent possible under the structure of the Transaction, select one of the
following alternatives for treating outstanding Awards under the Plan:
 
(a)           The Committee may provide that outstanding Awards will be
converted into or replaced by Awards of a similar type relating to the
securities of the surviving or acquiring corporation in the Transaction.  The
amount and type of securities subject to and the exercise price (if applicable)
of the replacement or converted Awards will be determined by the Committee based
on the exchange ratio, if any, used in determining shares of the surviving
corporation to be issued to holders of Shares of Corporation.  If there is no
exchange ratio in the Transaction, the Committee will, in making its
determination, take into account the relative values of the companies involved
in the Transaction and such other factors as the Committee deems relevant.  Such
replacement or converted Awards will continue to Vest over the period (and at
the same rate) as the Awards which the replacement or converted Awards replaced,
unless determined otherwise by the Committee;
 
(b)           The Committee may provide a 30-day period prior to the
consummation of the Transaction during which all outstanding Awards will
tentatively become fully Vested, and upon consummation of such Transaction, all
outstanding and unexercised Awards will immediately terminate.  If the Committee
elects to provide such 30-day period for the exercise of Awards, the Proposed
Transaction Notice must so state.  Participants, by written notice to
Corporation, may exercise their Awards and, in so exercising the Awards, may
condition such exercise upon, and provide that such exercise will become
effective immediately prior to, the consummation of the Transaction, in which
event Participants need not make payment for any Common Stock to be purchased
upon exercise of an Award until five days after written notice by Corporation to
the Participants that the Transaction has been consummated (the "Transaction
Notice").  If the Transaction is consummated, each Award, to the extent not
previously exercised prior to the consummation of the Transaction, will
terminate and cease being exercisable as of the effective date of such
consummation.  If the Transaction is abandoned, (1) all outstanding Awards not
exercised will continue to be Vested and exercisable, to the extent such Awards
were Vested and exercisable prior to the date of the Proposed Transaction
Notice, and (2) to the extent that any Awards not exercised prior to such
abandonment have become Vested and exercisable solely by operation of this
Section 6.5(f)(ii), such Vesting and exercisability will be deemed annulled, and
the Vesting and exercisability provisions otherwise in effect will be
reinstituted, as of the date of such abandonment; or
 
 
- 10 -

--------------------------------------------------------------------------------

 


(c)           The Committee may provide that outstanding Awards that are not
fully Vested will become fully Vested subject to Corporation's right to pay each
Participant a cash amount (determined by the Committee and based on the amount,
if any, being received by Corporation's shareholders in the Transaction) in
exchange for cancellation of the applicable Award.
 
Unless the Committee specifically provides otherwise in the change in control
provision for a specific Award Agreement, Awards will become Vested as of a
Change in Control date only if, or to the extent, such acceleration in the
Vesting of the Awards does not result in an "excess parachute payment" within
the meaning of Section 280G(b) of the Code.  The Committee, in its discretion,
may include change in control provisions in some Award Agreements and not in
others, may include different change in control provisions in different Award
Agreements, and may include change in control provisions for some Awards or some
Participants and not for others.
 
(g)           Conditioning or Accelerating Benefits.  The Committee, in its
discretion, may include in any Award Agreement a provision conditioning or
accelerating the Vesting of an Award or the receipt of benefits pursuant to an
Award, either automatically or in the discretion of the Committee, upon the
occurrence of specified events, including without limitation, a Change in
Control of Corporation (subject to the foregoing paragraph (f)), a sale of all
or substantially all of the property and assets of Corporation, or an event of
the type described in Section 13 of this Plan.
 
(h)           Payment of Purchase Price and Withholding.  The Committee, in its
discretion, may include in any Award Agreement a provision permitting the
Participant to pay the purchase or option price, if any, for the Shares or other
property issuable pursuant to the Award, or the Participant's federal, state, or
local tax withholding obligations with respect to such issuance, in whole or in
part by any one or more of the following methods; provided, however, that the
availability of any one or more methods of payment may be suspended from time to
time if the Committee determines that the use of such payment method would
result in adverse financial accounting treatment for Corporation or adverse tax
treatment for Corporation or the Participant:
 
(i)           By delivering previously owned Shares (including fully vested
Restricted Shares);
 
(ii)          By surrendering other outstanding Vested Awards under the Plan
denominated in Shares or in Share equivalent units;
 
 
- 11 -

--------------------------------------------------------------------------------

 


(iii)         By reducing the number of Shares or other property otherwise
Vested and issuable pursuant to the Award;
 
(iv)         Unless specifically prohibited by any applicable statute or rule,
including, without limitation, the provisions of the Sarbanes-Oxley Act of 2002,
by delivering to Corporation a promissory note payable on such terms and over
such period as the Committee may determine;
 
(v)          By delivery (in a form approved by the Committee) of an irrevocable
direction to a securities broker acceptable to the Committee (subject to the
provisions of the Sarbanes-Oxley Act of 2002 and any other applicable statute or
rule):
 
(a)           To sell Shares subject to the Award and to deliver all or a part
of the sales proceeds to Corporation in payment of all or a part of the option
or purchase price and taxes or withholding taxes attributable to the issuance;
or
 
(b)           To pledge Shares subject to the Award to the broker as security
for a loan and to deliver all or a part of the loan proceeds to Corporation in
payment of all or a part of the option or purchase price and taxes or
withholding taxes attributable to the issuance; or
 
(vi)         In any combination of the foregoing or in any other form approved
by the Committee.
 
Shares withheld or surrendered as described above will be valued based on their
Fair Market Value on the date of the transaction.  Any Shares withheld or
surrendered with respect to a Reporting Person will be subject to such
additional conditions and limitations as the Committee may impose to comply with
the requirements of the Exchange Act.
 
(i)           Reporting Persons.  With respect to all Awards granted to
Reporting Persons, the following limitations will apply only if or to the extent
required by Rule 16b-3 under the Exchange Act, unless the Award Agreement
provides otherwise:
 
(i)           Awards requiring exercise will not be exercisable until at least
six months after the date the Award was granted, except in the case of the death
or Disability of the Participant; and
 
(ii)          Shares issued pursuant to any other Award may not be sold by the
Participant for at least six months after acquisition, except in the case of the
death or Disability of the Participant.
 
Award Agreements for Awards to Reporting Persons must also comply with any
future restrictions imposed by such Rule 16b-3.
 
(j)           Service Periods.  At the time of granting an Award, the Committee
may specify, by resolution or in the Award Agreement, the period or periods of
service performed or to be performed by the Participant in connection with the
grant of the Award.
 
- 12 -

--------------------------------------------------------------------------------


 
(k)           Prohibition on Repricing of Options and Stock Appreciation
Rights.  Except for adjustments pursuant to Section 13, at no time shall the
exercise price of an Option or the base price of a Stock Appreciation Right
granted under the Plan be subsequently repriced during the period of its
exercisability.  For purposes of this Section, repricing means any of the
following or any other action that has the same effect:
 
(i)           Lowering the exercise or base price after the Option or Stock
Appreciation Right is granted;
 
(ii)          Any other action that is treated as a repricing under generally
accepted accounting principles; or
 
(iii)         Canceling an Option or Stock Appreciation Right at a time when its
exercise or base price exceeds the Fair Market Value of the underlying Shares,
in exchange for another Award, unless the cancellation and exchange occurs in
connection with a merger, acquisition, spin-off or other similar corporate
transaction.
 
7.           OPTIONS
 
7.1           Types of Options.  Options granted under the Plan may be in the
form of Incentive Stock Options or Nonqualified Options.  The grant of each
Option and the Award Agreement governing each Option will identify the Option as
an ISO or an NQO.  In the event the Code is amended to provide for tax-favored
forms of stock options other than or in addition to Incentive Stock Options, the
Committee may grant Options under the Plan meeting the requirements of such
forms of options.
 
7.2           General.  All Options will be subject to the terms and conditions
set forth in Section 6 and this Section 7 and Award Agreements governing Options
may contain such additional terms and conditions, not inconsistent with the
express provisions of the Plan, as the Committee deems desirable.
 
7.3           Option Price.  Each Award Agreement for Options will state the
option exercise price per Share of Common Stock purchasable under the Option,
which may not be less than 100 percent of the Fair Market Value of a Share on
the date of grant for all Options.
 
7.4           Option Term.  The Award Agreement for each Option will specify the
term of each Option, which may be unlimited or may have a specified period
during which the Option may be exercised, as determined by the Committee.
 
7.5           Time of Exercise.  The Award Agreement for each Option will
specify, as determined by the Committee:
 
(a)           The time or times when the Option becomes exercisable and whether
the Option becomes exercisable in full or in graduated amounts based
on:  (i) continuation of employment over a period specified in the Award
Agreement, (ii) satisfaction of performance goals or criteria specified in the
Award Agreement, or (iii) a combination of continuation of employment and
satisfaction of performance goals or criteria;
 
 
- 13 -

--------------------------------------------------------------------------------

 


(b)           Such other terms, conditions, and restrictions as to when the
Option may be exercised as determined by the Committee; and
 
(c)           The extent, if any, to which the Option will remain exercisable
after the Participant ceases to be an employee, Consultant, or director of
Corporation or a Subsidiary.
 
An Award Agreement for an Option may, in the discretion of the Committee,
provide whether, and to what extent, the time when an Option becomes exercisable
may be accelerated or otherwise modified (i) in the event of the death,
Disability, or Retirement of the Participant, or (ii) upon the occurrence of a
Change in Control.  The Committee may, at any time in its discretion, accelerate
the time when all or any portion of an outstanding Option becomes exercisable.
 
7.6           Special Rules for Incentive Stock Options.  In the case of an
Option designated as an Incentive Stock Option, the terms of the Option and the
Award Agreement will conform with the statutory and regulatory requirements
specified pursuant to Section 422 of the Code, as in effect on the date such ISO
is granted.  ISOs may be granted only to employees of Corporation or a
Subsidiary.  ISOs may not be granted under the Plan after August 20, 2019,
unless the ten-year limitation of Section 422(b)(2) of the Code is removed or
extended.
 
7.7           Restricted Shares.  In the discretion of the Committee, the Shares
issuable upon exercise of an Option may be Restricted Shares if so provided in
the Award Agreement for the Option.
 
7.8           Limitation on Number of Shares Subject to Options.  The aggregate
number of Incentive Stock Options that may be granted under the Plan may not
exceed 800,000 Shares, and in no event may Options (whether or not ISOs) for
more than 300,000 Shares be granted to any individual under the Plan during any
fiscal year.
 
8.           STOCK APPRECIATION RIGHTS
 
8.1           General.  Stock Appreciation Rights are subject to the terms and
conditions set forth in Section 6 and this Section 8 and Award Agreements
governing Stock Appreciation Rights may contain such additional terms and
conditions, not inconsistent with the express terms of the Plan, as the
Committee deems desirable.
 
8.2           Nature of Stock Appreciation Right.  A Stock Appreciation Right is
an Award entitling a Participant to receive an amount equal to the excess (or,
if the Committee determines at the time of grant, a portion of the excess) of
the Fair Market Value of a Share of Common Stock on the date of exercise of the
SAR over the base price, as described below, on the date of grant of the SAR,
multiplied by the number of Shares with respect to which the SAR is being
exercised.  The base price will be designated by the Committee in the Award
Agreement for the SAR and may be the Fair Market Value of a Share on the grant
date of the SAR or such other higher price as the Committee determines.  The
base price may not be less than the Fair Market Value of a Share on the grant
date of the SAR.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
8.3           Exercise.  A Stock Appreciation Right may be exercised by a
Participant in accordance with procedures established by the Committee.  The
Committee may also provide that a SAR will be automatically exercised on one or
more specified dates or upon the satisfaction of one or more specified
conditions.  In the case of SARs granted to Reporting Persons, exercise of the
SARs will be limited by the Committee to the extent required to comply with the
applicable requirements of Rule 16b-3 under the Exchange Act.
 
8.4           Form of Payment.  Payment upon exercise of a Stock Appreciation
Right must be made in Shares, provided that the Committee may provide in an
Award Agreement that a Stock Appreciation Right may be settled using cash or
installments (a "Cash Settled SAR") if the Committee determines that under the
terms of such Award Agreement the Cash Settled SAR will comply with the
requirements of Section 409A.
 
8.5           Limitation on Number of Stock Appreciation Rights.  In no event
may more than 300,000 Stock Appreciation Rights be granted to any individual
under the Plan during any fiscal year.
 
9.           RESTRICTED AWARDS
 
9.1           Types of Restricted Awards.  Restricted Awards granted under the
Plan may be in the form of either Restricted Shares or Restricted Stock Units.
 
(a)           Restricted Shares.  A Restricted Share is an Award of Shares
transferred to a Participant subject to such terms and conditions as the
Committee deems appropriate, including, without limitation, restrictions on the
sale, assignment, transfer, or other disposition of such Restricted Shares and
may include a requirement that the Participant forfeit such Restricted Shares
back to Corporation upon termination of Participant's employment (or service as
a Non-Employee Board Director, Non-Employee Subsidiary Director, or Consultant)
for specified reasons within a specified period of time or upon other
conditions, as set forth in the Award Agreement for such Restricted
Shares.  Each Participant receiving a Restricted Share will be issued a stock
certificate in respect of such Shares, registered in the name of such
Participant, and will execute a stock power in blank with respect to the Shares
evidenced by such certificate.  The certificate evidencing such Restricted
Shares and the stock power will be held in custody by Corporation until the
Restrictions have lapsed.
 
(b)           Restricted Stock Units.  A Restricted Stock Unit is an Award of
units (with each unit having a value equivalent to one Share) granted to a
Participant subject to such terms and conditions as the Committee deems
appropriate, and may include a requirement that the Participant forfeit such
Restricted Stock Units upon termination of Participant's employment (or service
as a Non-Employee Board Director, Non-Employee Subsidiary Director, or
Consultant) for specified reasons within a specified period of time or upon
other conditions, as set forth in the Award Agreement for such Restricted Stock
Units.  Under Section 409A, Restricted Stock Unit Awards may be treated, for
income tax purposes, as deferred compensation arrangements.  In each Award
Agreement for each Restricted Stock Unit Award, the Committee will (a) specify
the Settlement Period and (b) set the other terms and conditions of the Award
Agreement so that the Restricted Stock Unit Award will comply with all
applicable requirements of Section 409A.

 
- 15 -

--------------------------------------------------------------------------------

 
 
9.2           General.  Restricted Awards are subject to the terms and
conditions of Section 6 and this Section 9 and Award Agreements governing
Restricted Awards may contain such additional terms and conditions, not
inconsistent with the express provisions of the Plan, as the Committee deems
desirable.
 
9.3           Restriction Period.  Award Agreements for Restricted Awards will
provide that Restricted Awards, and the Shares subject to Restricted Awards, may
not be transferred, and may provide that, in order for a Participant to Vest in
such Restricted Awards, the Participant must remain in the employment (or remain
as a Non-Employee Board Director, Non-Employee Subsidiary Director, or
Consultant) of Corporation or its Subsidiaries, subject to relief for reasons
specified in the Award Agreement, for a period commencing on the grant date of
the Award and ending on such later date or dates as the Committee may designate
at the time of the Award (the "Restriction Period").  During the Restriction
Period, a Participant may not sell, assign, transfer, pledge, encumber, or
otherwise dispose of Shares received under or governed by a Restricted Award
grant.  The Committee, in its sole discretion, may provide for the lapse of
restrictions in installments during the Restriction Period.  Upon expiration of
the applicable Restriction Period (or lapse of Restrictions during the
Restriction Period where the Restrictions lapse in installments) the Participant
will be entitled to settlement of the Restricted Award or portion thereof, as
the case may be.  Although Restricted Awards will usually Vest based on
continued employment (or service as a Non-Employee Board Director, Non-Employee
Subsidiary Director, or Consultant) and Performance Awards under Section 10 will
usually Vest based on attainment of Performance Goals, the Committee, in its
discretion, may condition Vesting of Restricted Awards on attainment of
Performance Goals as well as continued employment (or service as a Non-Employee
Board Director, Non-Employee Subsidiary Director, or Consultant).  In such case,
the Restriction Period for such a Restricted Award will include the period prior
to satisfaction of the Performance Goals.
 
9.4           Forfeiture.  If a Participant ceases to be an employee (or
Consultant, Non-Employee Board Director, or Non-Employee Subsidiary Director) of
Corporation or a Subsidiary during the Restriction Period for any reason other
than reasons which may be specified in an Award Agreement (such as death,
Disability, or Retirement) the Award Agreement may require that all non-Vested
Restricted Awards previously granted to the Participant be forfeited and
returned to Corporation.
 
9.5           Settlement of Restricted Awards.
 
(a)           Restricted Shares.  Upon Vesting of a Restricted Share Award, the
legend on such Shares will be removed, the Participant's stock power will be
returned and the Shares will no longer be Restricted Shares.
 
(b)           Restricted Stock Units.  Within the Settlement Period after
Vesting of a Restricted Stock Unit Award, a Participant will be entitled to
receive payment for Restricted Stock Units in an amount equal to the aggregate
Fair Market Value of the Shares covered by such Restricted Stock Units at the
expiration of the applicable Restriction Period.  Payment in settlement of a
Restricted Stock Unit will be made during the Settlement Period following the
conclusion of the applicable Restriction Period in cash, in installments, or in
Shares equal to the number of Restricted Stock Units or in any other manner or
combination of such methods as the Committee, in its sole discretion,
determines.


 
- 16 -

--------------------------------------------------------------------------------

 
 
9.6           Rights as a Shareholder.  A Participant has, with respect to
unforfeited Shares received under a grant of Restricted Shares, all the rights
of a shareholder of Corporation, including the right to vote the shares, and the
right to receive any cash dividends.  Stock dividends issued with respect to
Restricted Shares will be treated as additional Shares covered by the grant of
Restricted Shares and will be subject to the same Restrictions.  A Participant
will have no rights as a shareholder with respect to a Restricted Stock Unit
Award until Shares are issued to the Participant in settlement of the Award.
 
9.7           Limitation in Number of Restricted Awards.  The aggregate number
of shares subject to Restricted Share Awards and Restricted Stock Unit Awards
that may be granted under the Plan may not exceed 750,000 Shares, and in no
event may Restricted Awards representing more than 300,000 Shares be granted to
any individual under the Plan during any fiscal year.
 
10.         PERFORMANCE AWARDS
 
10.1         General.  Performance Awards are subject to the terms and
conditions set forth in Section 6 and this Section 10 and Award Agreements
governing Performance Awards may contain such other terms and conditions not
inconsistent with the express provisions of the Plan, as the Committee deems
desirable.
 
10.2         Nature of Performance Awards.  A Performance Award is an Award of
units (with each unit having a value equivalent to one Share) granted to a
Participant subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, the requirement that the Participant
forfeit all or a portion of such Performance Award in the event specified
performance criteria are not met within a designated period of time.  Under
Section 409A, Performance Awards may be treated, for income tax purposes, as
deferred compensation arrangements.  In the Award Agreement for each Performance
Award, the Committee will (a) specify the Settlement Period, and (b) set the
other terms and conditions of the Award Agreement so that the Performance Award
will comply with all applicable requirements of Section 409A.
 
10.3         Performance Cycles.  For each Performance Award, the Committee will
designate a performance period (the "Performance Cycle") with a duration to be
determined by the Committee in its discretion within which specified Performance
Goals are to be attained.  There may be several Performance Cycles in existence
at any one time and the duration of Performance Cycles may differ from each
other.
 
10.4         Performance Goals.  The Committee will establish Performance Goals
for each Performance Cycle on the basis of such criteria and to accomplish such
objectives as the Committee may from time to time select.  Performance Goals may
be based on (i) performance criteria for Corporation, a Subsidiary, or an
operating group, (ii) a Participant's individual performance, or (iii) a
combination of both.  Performance Goals may include objective and subjective
criteria.  During any Performance Cycle, the Committee may adjust the
Performance Goals for such Performance Cycle as it deems equitable in
recognition of unusual or nonrecurring events affecting Corporation, changes in
applicable tax laws or accounting principles, or such other factors as the
Committee may determine.


 
- 17 -

--------------------------------------------------------------------------------

 
 
10.5         Performance Goals for Executive Officers.  The Performance Goals
for Performance Awards granted to executive officers of Corporation may relate
to corporate performance, business unit performance, or a combination of both.
 
(a)           Corporate Performance Goals will be based on financial performance
goals related to the performance of Corporation as a whole and may include one
or more measures related to earnings, profitability, cash flow (including
measures based on Earnings Before Interest, Taxes, Depreciation, and
Amortization [EBITDA]), efficiency, or return to shareholders such as earnings
per share, operating income, stock price, costs of production, revenue growth,
return on equity, return on assets or return on invested capital.
 
(b)           Business unit Performance Goals will be based on a combination of
financial goals and strategic goals related to the performance of an identified
business unit for which a Participant has responsibility.  Strategic goals for a
business unit may include one or a combination of objective factors relating to
success in implementing strategic plans or initiatives, introducing products,
constructing facilities, developing software, or other identifiable
objectives.  Financial goals for a business unit may include the degree to which
the business unit achieves one or more objective measures related to its
revenues, earnings, profitability, efficiency, operating income, costs of
production, cash flow, return on equity, return on assets, or return on invested
capital.
 
(c)           Any corporate or business unit Performance Goals may be expressed
as absolute amounts or as ratios or percentages.  Success may be measured
against various standards, including budget targets, improvement over prior
periods, and performance relative to other companies, business units, or
industry groups.
 
10.6         Determination of Awards.  As soon as practicable after the end of a
Performance Cycle, the Committee will determine the extent to which Performance
Awards have been earned on the basis of performance in relation to the
established Performance Goals.
 
10.7         Timing and Form of Payment.  Settlement of earned Performance
Awards will be made to the Participant within the Settlement Period after the
expiration of the Performance Cycle and the Committee's determination under
Section 10.6, in the form of cash, installments, Shares, or any combination of
the foregoing or in any other form as the Committee determines.
 
10.8         Limitation on Number of Performance Awards.  In no event may
Performance Awards representing more than 300,000 Shares be granted to any
individual under the Plan during any fiscal year.
 
11.         OTHER STOCK-BASED AND COMBINATION AWARDS
 
11.1         Other Stock-Based Awards.  The Committee may grant other Awards
under the Plan pursuant to which Shares are or may in the future be acquired, or
Awards denominated in or measured by Share equivalent units, including Awards
valued using measures other than the market value of Shares.  Other Stock-Based
Awards are not restricted to any specific form or structure and may include,
without limitation, Share purchase warrants, other rights to acquire Shares, and
securities convertible into or redeemable for Shares.  Other Stock-Based Awards
may be granted either alone, in addition to, or in tandem with, any other type
of Award granted under the Plan.


 
- 18 -

--------------------------------------------------------------------------------

 
 
11.2         Combination Awards.   The Committee may also grant Awards under the
Plan in tandem or combination with other Awards or in exchange of Awards, or in
tandem or combination with, or as alternatives to, grants or rights under any
other employee plan of Corporation, including the plan of any acquired
entity.  No action authorized by this section will reduce the amount of any
existing benefits or change the terms and conditions thereof without the
Participant's consent.
 
12.         DIVIDEND EQUIVALENTS
 
Any Award may, to the extent provided in its Award Agreement, at the discretion
of the Committee, earn dividend equivalents.  In respect of any such Award that
is outstanding on a dividend record date for Common Stock, the Participant may
be credited with an amount equal to the amount of cash or stock dividends that
would have been paid on the Shares covered by such Award, had such covered
Shares been issued and outstanding on such dividend record date.  The Committee
will establish such rules and procedures governing the crediting of dividend
equivalents, including the timing, form of payment, and payment contingencies of
such dividend equivalents, as it deems appropriate or necessary.
 
13.         ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.
 
13.1         Plan Does Not Restrict Corporation.  The existence of the Plan and
the Awards granted under the Plan will not affect or restrict in any way the
right or power of the Board or the shareholders of Corporation to make or
authorize any adjustment, recapitalization, reorganization, or other change in
Corporation's capital structure or its business, any merger or consolidation of
Corporation, any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting Corporation's capital stock or the rights thereof,
the dissolution or liquidation of Corporation or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding.

13.2         Adjustments to Shares Subject to the Plan and Outstanding
Awards.  In the event of a stock split (including a reverse stock split), a
dividend or distribution paid in Common Stock, or a recapitalization of or
affecting Common Stock, the aggregate number and kind of shares reserved for
issuance under the Plan, the maximum limitations on the number of shares that
may be issued as Awards granted to a single Participant in any fiscal year under
the Plan, the number, kind, and price per share subject to each outstanding
Option and SAR and the number and kind of shares subject to other Awards granted
under the Plan, will automatically be adjusted proportionately, or substituted,
to reflect the effect of such stock split, distribution paid in Common Stock, or
recapitalization.  In the event of any merger or consolidation, separation
(including a spin off), a reorganization (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code), any
partial or complete liquidation, or any other change in corporate capitalization
not specifically addressed in the preceding sentence, the Committee may make
such adjustments or substitution in the aggregate number and kind of shares
reserved for issuance under the Plan, the maximum limitations on the number of
shares that may be issued as Awards granted to a single Participant under the
Plan, the number, kind, and price per share subject to each outstanding Option
and SAR, the number and kind of shares subject to other outstanding Awards under
the Plan and/or such other equitable adjustments or substitutions as it may
determine to be appropriate in its sole discretion.


 
- 19 -

--------------------------------------------------------------------------------

 
 
14.         AMENDMENT AND TERMINATION
 
   The Board may amend, suspend, or terminate the Plan or any portion of the
Plan at any time, provided that no amendment may be made without shareholder
approval if such approval is required by applicable law or the requirements of
an applicable stock exchange or registered securities association.
 
15.         MISCELLANEOUS
 
15.1          Tax Withholding.  Corporation has the right to deduct from any
settlement of any Award under the Plan, including the delivery or Vesting of
Shares or Awards, any federal, state, or local taxes of any kind required by law
to be withheld with respect to such payments or to take such other action as may
be necessary in the opinion of Corporation to satisfy all obligations for the
payment of such taxes.  The recipient of any payment or distribution under the
Plan has the obligation to make arrangements satisfactory to Corporation for the
satisfaction of any such tax withholding obligations.  Corporation will not be
required to make any such payment or distribution under the Plan until such
obligations are satisfied.
 
15.2         Unfunded Plan.  The Plan will be unfunded and Corporation will not
be required to segregate any assets that may at any time be represented by
Awards under the Plan.  Any liability of Corporation to any person with respect
to any Award under the Plan will be based solely upon any contractual
obligations that may be effected pursuant to the Plan.  No such obligation of
Corporation will be deemed to be secured by any pledge of, or other encumbrance
on, any property of Corporation.
 
15.3         Annulment of Awards.  Any Award Agreement may provide, in the
discretion of the Committee, that the grant of an Award payable in cash is
revocable until cash is paid in settlement of the Award or that grant of an
Award payable in Shares is revocable until the Participant becomes entitled to
the certificate in settlement of the Award.  In the event the employment (or
service as a Non-Employee Board Director, Non-Employee Subsidiary Director, or
Consultant) of a Participant is terminated for cause (as defined below), any
Award that is revocable will be annulled as of the date of such termination for
cause.  For the purpose of this Section 15.3, the term "for cause" has the
meaning set forth in the Participant's employment agreement, if any, or
otherwise means any discharge (or removal) for material or flagrant violation of
the policies and procedures of Corporation or for other performance or conduct
which is materially detrimental to the best interests of Corporation, as
determined by the Committee.

 
- 20 -

--------------------------------------------------------------------------------

 
 
15.4         Engaging in Competition With Corporation.  Any Award Agreement may
provide, in the discretion of the Committee, that, if a Participant terminates
employment (or service as a Non-Employee Board Director, Non-Employee Subsidiary
Director, or Consultant) with Corporation or a Subsidiary for any reason
whatsoever, and within a period of time (as specified in the Award Agreement)
after the date of such termination accepts employment with any competitor of (or
otherwise engages in competition with) Corporation, the Committee, in its sole
discretion, may require such Participant to return to Corporation the economic
value of any Award that is realized or obtained (measured at the date of
exercise, Vesting, or payment) by such Participant at any time during the period
beginning on the date that is six months prior to the date of such Participant's
termination of employment (or service as a Non-Employee Board Director,
Non-Employee Subsidiary Director, or Consultant) with Corporation.
 
15.5         Other Corporation Benefit and Compensation Programs.  Payments and
other benefits received by a Participant under an Award made pursuant to the
Plan are not to be deemed a part of a Participant's regular, recurring
compensation for purposes of the termination indemnity or severance pay law of
any state or country and will not be included in, or have any effect on, the
determination of benefits under any other employee benefit plan or similar
arrangement provided by Corporation or a Subsidiary unless expressly so provided
by such other plan or arrangements, or except where the Committee expressly
determines that an Award or portion of an Award should be included to accurately
reflect competitive compensation practices or to recognize that an Award has
been made in lieu of a portion of cash compensation.  Awards under the Plan may
be made in combination with or in tandem with, or as alternatives to, grants,
awards, or payments under any other Corporation or Subsidiary plans,
arrangements, or programs.  The Plan notwithstanding, Corporation or any
Subsidiary may adopt such other compensation programs and additional
compensation arrangements as it deems necessary to attract, retain, and reward
employees and directors for their service with Corporation and its Subsidiaries.
 
15.6         Securities Law Restrictions.  No Shares may be issued under the
Plan unless counsel for Corporation is satisfied that such issuance will be in
compliance with applicable federal and state securities laws.  Certificates for
Shares delivered under the Plan may be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or registered securities association upon which the Common
Stock is then listed or quoted, and any applicable federal or state securities
laws.  The Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
15.7         Governing Law.  Except with respect to references to the Code or
federal securities laws, the Plan and all actions taken thereunder will be
governed by and construed in accordance with the laws of the state of Oregon.
 
16.         SHAREHOLDER APPROVAL
 
The amendment and restatement of the Plan is expressly subject to the approval
of the Plan, as amended and restated, by a majority of the total votes cast at a
meeting of Corporation's shareholders duly held in accordance with the
requirements of the Oregon Business Corporation Act and Corporation's
Bylaws.  If such approval is not obtained on or before September 30, 2009, the
Plan will continue in effect without the amendments reflected herein.

 
- 21 -

--------------------------------------------------------------------------------

 